.PER CURIAM.
Thomas Danny Bruce appeals an order denying his petition for writ of habeas corpus and directing his return to the State of Texas. We affirm.
Appellant argues that the affidavits of three persons introduced at the habeas corpus hearing were inadmissible hearsay. We note that in Josey v. Galloway, 482 So.2d 376, 385 (Fla. 1st DCA 1985),1 this court' held an affidavit inadmissible in a habeas corpus proceeding when it was neither based on the personal knowledge of the affiant nor did it recite the evidentiary facts upon which the affiant’s conclusions were based. In the instant case, the affidavits were admissible since they were based on the personal knowledge of the affiants.
AFFIRMED.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.

. This case is presently pending before the Florida Supreme Court, Galloway v. Josey, Case # 67,743. Oral argument is scheduled for June 4, 1986.